Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the Decision on Petition filed on August 18, 2021, the restriction requirement filed on August 20, 2020 is herein withdrawn and claims 21-24 are examined on the merits.

Claim Objections
Claims 21, 23, and 24 are objected to because of the following informalities:
Re claim 21: ofa. 
Re claim 23: themicroelectronic.
Re claims 23 and 24: 04.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
Re claim 1: the functionality of microelectronic devices formed at least in part by the non-conforming region; the non-conformities in the non-conforming region determined to have the systemic impact on electrical-mechanical functionality of microelectronic devices being formed as part of the semiconductor wafer; microelectronic devices being formed as part of the semiconductor wafer; the systemic impact on electrical-mechanical functionality of microelectronic devices being formed as part of the semiconductor wafer; microelectronic devices being formed as part of the semiconductor wafer. 
Re claim 2: ameliorating the non-conformities in the non-conforming region; functionality of microelectronic devices formed by the simulated semiconductor wafer fabrication; microelectronic devices formed by the simulated semiconductor wafer fabrication.

Re claim 7: the functionality of microelectronic devices formed at least in part by the non-conforming region; the systemic impact on electrical-mechanical functionality of microelectronic devices being formed as part of the semiconductor wafer; functionality of microelectronic devices being formed as part of the semiconductor wafer.
Re claim 8: functionality of microelectronic devices formed by the simulated semiconductor wafer fabrication; microelectronic devices formed by the simulated semiconductor wafer fabrication.
Re claim 9: functionality of microelectronic devices formed by the simulated semiconductor wafer fabrication; microelectronic devices formed by the simulated semiconductor wafer fabrication.
Re claim 14: microelectronic devices formed at least in part by the non-conforming region.
Re claim 15: the microelectronic devices being fabricated.
Re claim 17: the microelectronic devices formed at least in part by the non-conforming region; the microelectronic devices.
Re claim 19: the microelectronic devices formed at least in part by the non-conforming region of the semiconductor wafer.

Re claim 23: themicroelectronic devices being fabricated; microelectronic devices; fabrication metrology data (third occurrence); all tools of a single layer; all tools of multiple layers. 
Re claim 24: the effect of electrical-mechanical properties or functionality of the microelectronic devices formed by the simulated semiconductor wafer fabrication; the microelectronic devices formed by the simulated semiconductor wafer fabrication.
In particular, where there is/are previous recitation(s) of the claim language having insufficient antecedent basis, it is unclear if the previous recitation(s) is/are antecedent basis for the subsequent claim language.
The scope of the following claim language is unclear: 
	Re claims 1-4: ameliorating the non-conformities. 
	Re claims 7-10: ameliorate the non-conformities. 
	In particular, the claim language “ameliorating” and “ameliorate” is a/are relative term(s) which renders the claim(s) indefinite because the relative term(s) is/are not explicitly defined in the specification, nor does the specification otherwise provide the needed guidance on the meaning of the language so that the meaning of the language in the context of the claims is readily discernable to a person of ordinary skill in the art. See “ameliorate,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/ameliorate. Accessed 8/20/2021. See also MPEP §§ 608.01(o), 2163.03, 2173.03, 2173.05(b), and 2181.
The scope of the following claim language is unclear: 

	Re claim 17: corresponding neighboring devices.
	In particular, the claim language “neighboring” is a/are relative term(s) which renders the claim(s) indefinite because the relative term(s) is/are not explicitly defined in the specification, nor does the specification otherwise provide the needed guidance on the meaning of the language so that the meaning of the language in the context of the claims is readily discernable to a person of ordinary skill in the art. See “neighbor,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/neighbor. Accessed 8/20/2021. 
Also, Some of the claims state that the fibers and the matrix have “corresponding” … fusion points or working temperatures. … [T]hese expressions are somewhat indefinite. … In re SLAYTER, 125 USPQ 345 (C.C.P.A. 1960)
Also, the language “corresponding” is a relative term of degree which renders the claim(s) indefinite because the relative term of degree is not defined by the claim(s) and the specification does not provide a standard for ascertaining the requisite degree, hence, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. See “corresponding,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/corresponding. Accessed 8/20/2021.
In addition, the characteristic(s) of the claim elements that is/are corresponding, including kind, degree, position, or function, is/are not recited in the claim(s) and it/they is/are otherwise indeterminable. 
The following Markush grouping(s) is/are improper because the alternatives defined by the Markush grouping(s) do not share both a single structural similarity and a common use:

Re claim 22: a group consisting of a deposition tool, a track tool, an etch tool, and a cleaning tool. 
	Re claim 23: a group consisting of grid critical dimension (CD) measurements, block line width roughness (LWR) measurements, grid LWR measurements, block CD measurements, profile measurements, selective deposition measurements, electrical properties of formed microelectronic devices, contact hole CD, contact hole roughness, contact edge roughness (CER), ellipticity, short trenches tip-to-tip distance, line tip-to-tip distance, layer-to- layer displacement data, film thicknesses and uniformities, measurements that occur after actions of a single tool, measurements that occur after actions of all tools of a single layer, and measurements that occur after actions of all tools of multiple layers. 
	Re claim 24: a group consisting of a TEL-TEA-151USo4Page 9 of 14deposition tool, a track tool, an etch tool, and a cleaning tool; simulating a semiconductor wafer fabrication in accordance with the selected change in the operation of the at least one chosen semiconductor fabrication tool; and estimating the effect of electrical-mechanical properties or functionality of the microelectronic devices formed by the simulated semiconductor wafer fabrication.
In particular, the Markush grouping(s) is/are improper including because the alternatives are not all members of the same recognized physical or chemical class or the same art-recognized class, and they are not disclosed in the specification or known in the art to be functionally equivalent and have a common use.
 To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	The scope of the following claim language is unclear: 
	Re claim 23: measurements that occur after all of the tools of a single layer; measurements that occur after multiple layers. 
	In particular, it is unclear how the measurements occur after all of the tools of a single layer and after multiple layers.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 7-10, 14-19, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gao (20150006097).
In paragraphs 2-4, 12-16, 19, 25-27, 29-35, 37-40, 42-44, 46, 48, 51-54, 56, 58-60, 62-67, 70, 76-80, 82-96, and claims 1, 7, 9, 11, 12, 18, and 19, Gao discloses the following:
	Re claim 1: A method of facilitating yield “higher yield”/“yield management” of functional “functionality”/“performance” microelectronic devices in coordination with semiconductor fabrication, the method comprising: gathering “collected”/“collection” fabrication “fabrication” metrology “metrology” data “data” of a semiconductor wafer “semiconductor wafer,” wherein the fabrication metrology data includes measurements “measurements” of one or more characteristics “characteristics” of the semiconductor wafer formed during the semiconductor fabrication, each measurement being associated with a corresponding spatial location “locations”/“sections”/“units”/“portion”/“area” of the semiconductor wafer where such measurement is made; detecting non-conformities “defects” of the semiconductor wafer based on the gathered fabrication metrology data; identifying a non-conforming region of the semiconductor wafer, wherein the non-conforming region includes an aggregation “aggregat(e/ed/ion)”/“group” of neighboring (at least consistent with any way applicant discloses the claimed scope of the language “neighboring” including in the specification, paragraph 86) non-conformities (including 
In another further aspect, an adjustment in one or more subsequent process steps is determined based on a difference between the estimated values of one or more final device performance metrics and the specified final device performance values. In some examples, the adjustment includes a change in a targeted nominal process value of a subsequent process step. For example, a film thickness that is too thin at a particular deposition step might be compensated by reducing an etching time at a later step (¶ 43). If a physically realizable adjustment to a physical parameter is determined, the adjustment is communicated to the appropriate fabrication tool to perform the subsequent process step(s) with the adjusted target value (¶ 44).
	Re claim 2: The method of claim 1, wherein ameliorating the non-conformities in the non-conforming region comprises: choosing at least one semiconductor fabrication tool “tool(s)”; selecting at least one change “adjustment” in operation of the at least one chosen semiconductor fabrication tool, wherein the at least one change alters the semiconductor fabrication (¶ 44); simulating “simulation” a semiconductor wafer fabrication in accordance with the at least one selected change in the operation of the at least one chosen semiconductor fabrication tool; and estimating “estimate” an effect of electrical-mechanical properties or functionality of microelectronic devices “the 
	Re claim 3: The method of claim 1, wherein ameliorating non-conformities in the non-conforming region comprises: choosing a combination “combined” of multiple “multiple” semiconductor fabrication tools (¶ 53); selecting at least one change in operation of each of the chosen combination of semiconductor fabrication tools, wherein the changes alter the semiconductor fabrication; simulating a semiconductor wafer fabrication in accordance with the at least one selected change in the operation of each of the chosen combination of semiconductor fabrication tools; and estimating an effect of electrical-mechanical properties or functionality of microelectronic devices formed by the simulated semiconductor wafer fabrication. 
	Re claim 4: The method of claim 1, wherein ameliorating non-conformities in the non-conforming region comprises at least one change in the operation of at least one semiconductor fabrication tool, wherein the at least one change alters the semiconductor fabrication. 
	Re claim 7: A non-transitory computer-readable storage “storage” medium “non-transitory computer-readable medium” storing instructions “instructions” to be executed “execute(d)” by one or more processors “one or more processors” in coordination with semiconductor fabrication of a semiconductor wafer, wherein the instructions cause the one or more processors to: gather fabrication metrology data of the semiconductor wafer, wherein the fabrication metrology data includes measurements of one or more characteristics of the semiconductor wafer formed in the semiconductor fabrication, each measurement being associated with a corresponding spatial location of the semiconductor wafer where such measurement is made; detect 
	Re claim 8: The non-transitory computer-readable storage medium of claim 7, wherein the instructions to ameliorate the non-conformities in the non-conforming region cause the one or more processors to choose at least one semiconductor fabrication tool; select at least one change in the operation of the at least one chosen semiconductor fabrication tool, where the at least one change alters the semiconductor fabrication; simulate a semiconductor wafer fabrication in accordance with the at least one selected change in operation of the at least one chosen semiconductor fabrication tool; and estimate an effect of electrical-mechanical properties or functionality of microelectronic devices formed by the simulated semiconductor wafer fabrication. 
	Re claim 9: The non-transitory computer-readable storage medium of claim 7, wherein the instructions to ameliorate the non-conformities in the non-conforming region cause the one or more processors to choose a combination of multiple semiconductor fabrication tools; select at least one change in the operation of at least one of the chosen combination of semiconductor fabrication tools, wherein the changes alter the semiconductor fabrication; simulate a semiconductor wafer fabrication in accordance with the at least one selected change in the operation of each of the chosen 
	Re claim 10: The non-transitory computer-readable storage medium of claim 7, wherein the instructions to ameliorate the non-conformities in the non-conforming region cause the one or more processors to select at least one change in the operation of at least one semiconductor fabrication tool, wherein the at least one change alters the semiconductor fabrication. 
	Re claim 14: A method of facilitating yield of functional microelectronic devices in coordination with semiconductor fabrication, the method comprising: gathering fabrication metrology data of a semiconductor wafer, wherein the fabrication metrology data includes measurements of one or more characteristics of the semiconductor wafer formed during the semiconductor fabrication, each measurement being associated with a corresponding spatial location of the semiconductor wafer from where such measurement is made; detecting non-conformities of the semiconductor wafer based on the gathered fabrication metrology data; identifying a non-conforming region of the semiconductor wafer, wherein the non-conforming region includes an aggregation of neighboring non-conformities; and determining a systemic impact of the non-conformities in the non-conforming region on functionality of microelectronic devices formed at least in part by the non-conforming region. 
	Re claim 15: The method of claim 14, wherein: the fabrication metrology data comprises measurements from multiple semiconductor wafers “multiple wafers” using a stack “stack”/“multi-layer” of patterns “pattern(ed)” of materials “material(s)” as layers “layers” of the microelectronic devices being fabricated; and gathering the 
	Re claim 16: The method of claim 14, wherein each of the non-conformities of the semiconductor wafer is an area of an active layer (at least consistent with any way applicant discloses the claimed scope of the language “active layer” including in the specification, paragraph 37) with characteristics that are capable of being measured and within which such measurements fall outside a defined range “range” or threshold “threshold”/“target value”/“targeted nominal process value.” 
	Re claim 17: The method of claim 14, wherein the functionality of the microelectronic devices formed at least in part by the non-conforming region is selected from a group consisting of: physical properties “physical properties,” arrangement or orientation relative to corresponding neighboring devices of each of the microelectronic devices, and physical functionality; electrical properties, electrical interactions relative to corresponding neighboring devices of each of the microelectronic devices, and electrical functionality; electrical-magnetic properties, electrical-magnetic interactions relative to corresponding neighboring devices of each of the microelectronic devices, and electrical-magnetic functionality; and electrical-mechanical interactions relative to corresponding neighboring devices of each of the microelectronic devices, and electrical-mechanical functionality. 
	Re claim 18: The method of claim 14, wherein determining the systemic impact comprises estimating electrical-mechanical properties or functionality of a physical pattern of the non-conforming region of the semiconductor wafer. 
	Re claim 19: The method of claim 14, wherein determining the systemic impact comprises modeling electrical-mechanical properties or functionality of the 
	Re claim 21: The method re claim 2, wherein the at least one semiconductor fabrication tool is selected from a group consisting ofa deposition tool, a track tool, an inherent etch “etching” tool “tool”:
For example, a film thickness that is too thin at a particular deposition step might be compensated by reducing an etching time at a later step (¶ 43). If a physically realizable adjustment to a physical parameter is determined, the adjustment is communicated to the appropriate fabrication tool to perform the subsequent process step(s) with the adjusted target value (¶ 44).
 and a cleaning tool. 
	Re claim 22: The non-transitory computer-readable storage medium re claim 8, wherein the at least one semiconductor fabrication tool is selected from a group consisting of a deposition tool, a track tool, an etch tool, and a cleaning tool. 
	Re claim 23: The method re claim 04, wherein: the fabrication metrology data comprises measurements from multiple semiconductor wafers using a stack of patterns of materials as layers of themicroelectronic devices being fabricated; and gathering the fabrication metrology data comprises measuring or calculating fabrication metrology data selected from a group consisting of grid critical dimension (CD) measurements, block line width roughness (LWR) measurements, grid LWR measurements, block CD measurements, profile measurements, selective deposition measurements, electrical properties of formed microelectronic devices “electrical properties of a finished device,” “microchip,” contact hole CD, contact hole roughness, contact edge roughness (CER), ellipticity, short trenches tip-to-tip distance, line tip-to-tip distance, layer-to-layer displacement data, film thicknesses and uniformities, measurements that occur after 
	Re claim 24: The method re claim 04, further comprising: choosing at least one semiconductor fabrication tool; selecting at least one change in the operation of the at least one chosen semiconductor fabrication tool, wherein the at least one change alters the semiconductor fabrication, and wherein the at least one semiconductor fabrication tool is selected from a group consisting of a TEL-TEA-151USo4Page 9 of 14deposition tool, a track tool, an etch tool, and a cleaning tool; simulating a semiconductor wafer fabrication in accordance with the selected change in the operation of the at least one chosen semiconductor fabrication tool; and estimating the effect of electrical-mechanical properties or functionality of the microelectronic devices formed by the simulated semiconductor wafer fabrication.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13, and 20, and alternatively, claims 1-4, 7-10, 14-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gao (20150006097) and Gellineau (20180350699).
As previously cited, Gao discloses the following:
	Re claim 6: The method of claim 2 wherein the at least one semiconductor fabrication tool comprises a photolithography tool. 
	Re claim 13: The non-transitory computer-readable storage medium of claim 8 wherein the at least one semiconductor fabrication tool comprises a photolithography tool. 
	Re claim 20: The method of claim 14, further comprising: choosing at least one semiconductor fabrication tool; selecting at least one change in the operation of the at least one chosen semiconductor fabrication tool, wherein the at least one change alters the semiconductor fabrication, and wherein the at least one semiconductor fabrication tool comprises a photolithography tool; simulating a semiconductor wafer fabrication in 
However, Gao does not appear to explicitly disclose the following: 
Re claims 6, 13, and 20: a photolithography tool.
Nonetheless, in paragraphs 96, 149, and 151, Gao discloses the following:
Re claims 6, 13, and 20: a photolithography tool “lithography tool”/“lithography system”/“reticle”
In addition to the previously applied disclosure of Gao, Gellineau also discloses the following:
	Re claim 1: ameliorating “correcting” the non-conformities “defects”/“errors” in the non-conforming region “area(s)”/“layer(s)”/“feature(s).” 
	Re claim 2: ameliorating the non-conformities in the non-conforming region. 
	Re claims 3 and 4: ameliorating non-conformities in the non-conforming region. 
	Re claim 7-10: ameliorate the non-conformities in the non-conforming region. 
	Re claim 15: fabrication metrology data comprising edge placement error (EPE) “edge placement errors.”
	Re claim 21, 22, and 24: an etch tool “etch tool.” 
	Moreover, it would have been obvious to combine the disclosures of Gao and Gellineau as follows:
	Re claim 2: ameliorating the non-conformities in the non-conforming region. 
	Re claim 3 and 4: ameliorating non-conformities in the non-conforming region of Gao. 

	Re claim 7-10: ameliorate the non-conformities in the non-conforming region. 
	Re claim 15: fabrication metrology data of Gao comprising edge placement error (EPE).
	Re claim 21, 22, and 24: an etch tool. 
	In particular, it would have been obvious to combine the disclosures of Gao and Gellineau because, as disclosed by Gellineau as cited, it would enable yield improvement in the applied on-going semiconductor fabrication process flow of Gao (Gellineau ¶ 19).
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Gao and Gellineau including because it would facilitate provision or practice of the ameliorating, “lithography” (Gao ¶ 92), data, and etching processes and products of Gao, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Gao and Gellineau including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).


	Response to Arguments
Applicant's remarks filed July 14, 2021 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
August 20, 2021